In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00021-CR



      JORGE TOMAS PINA-SALAZAR, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 102nd District Court
                 Bowie County, Texas
             Trial Court No. 21F0385-102




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                                    MEMORANDUM OPINION

           Jorge Tomas Pina-Salazar appeals his conviction for indecency with a child by contact.1

He claims that the trial court’s judgment does not correctly reflect the sentence orally pronounced

by the court at trial. Upon review of the record, we find no discrepancy in the trial court’s oral

and written judgments. We overrule Pina-Salazar’s point of error and affirm the trial court’s

judgment and sentence.

           Pina-Salazar was tried on five indictments in one trial.2 A detailed recitation of the

evidence is not necessary. A Bowie County jury found Pina-Salazar guilty on all indictments, and

recommended sentences for each. Per the jury’s recommendations, the trial court assessed the

following sentences:

       •   06-22-00019-CR:         fifty years’ imprisonment

       •   06-22-00020-CR:         twenty years’ imprisonment

       •   06-22-00021-CR (the instant conviction):          twenty years’ imprisonment

       •   06-22-00022-CR:         twenty years’ imprisonment

       •   06-22-00023-CR:         twenty years’ confinement

The court then declared, “With regards to consecutive or concurrent, the Court is going to run [06-22-

00020-CR], [06-22-00021-CR], and [06-22-00022-CR], those cases will run concurrent but they

will run consecutive to [06-22-00019-CR]. And then Cause Number [06-22-00023-CR] will run


1
    See TEX. PENAL CODE ANN. § 21.11.
2
 We address Pina-Salazar’s appeals of the other four cases in our opinions in cause numbers 06-22-00019-CR, 06-22-
00020-CR, 06-22-00022-CR, and 06-22-00023-CR. Each of those convictions were for separate acts of sexual abuse
of various children.
                                                        2
consecutive to those two prior sentences.”3 Pina-Salazar lodged no objection to the trial court’s

sentences. The subsequent, written judgment in this case states, “Punishment and Place of

Confinement:            TWENTY (20) YEARS TEXAS DEPARTMENT OF CRIMINAL JUSTICE

INSTITUTIONAL DIVISION; TO RUN CONCURRENTLY WITH [06-22-00020-CR], AND

[06-22-00022-CR] BUT TO RUN CONSECUTIVELY WITH [06-22-00019-CR] AND [06-22-

00023-CR].” This comports with the trial court’s oral pronouncement.

            Our opinion in cause number 06-22-00019-CR addresses Pina-Salazar’s appellate

complaint and explains why we overruled it. The reasoning in that opinion also addresses Pina-

Salazar’s complaint about the judgment in this case. The judgment in this case is correct.

            For the reason explained in our opinion in cause number 06-22-00019-CR, we overrule

appellant’s point of error and affirm the judgment.




                                                               Charles van Cleef
                                                               Justice

Date Submitted:                August 30, 2022
Date Decided:                  October 12, 2022

Do Not Publish




3
    We substituted this Court’s cause numbers for the trial court cause numbers, recited by the trial court, for clarity.

                                                               3